Name: 90/407/EEC: Council Decision of 27 July 1990 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Protocol setting out the fishing rights and financial compensation provided for in the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal for the period from 1 May 1990 to 30 April 1992
 Type: Decision
 Subject Matter: nan
 Date Published: 1990-08-07

 Avis juridique important|31990D040790/407/EEC: Council Decision of 27 July 1990 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Protocol setting out the fishing rights and financial compensation provided for in the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal for the period from 1 May 1990 to 30 April 1992 Official Journal L 208 , 07/08/1990 P. 0036*****COUNCIL DECISION of 27 July 1990 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing rights and financial compensation provided for in the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal for the period from 1 May 1990 to 30 April 1992 (90/407/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 155 (2) (b) thereof, Having regard to the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal (1), signed in Brussels on 15 June 1979, as last amended by the Agreement signed on 20 November 1985 (2), and in particular Article 17 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to the second paragraph of Article 17 of the abovementioned Agreement, the Community and the Republic of Senegal entered into negotiations to determine the amendments or additions to be made to the Agreement on the expiry of the application period of the Protocol annexed thereto; Whereas the two Parties have agreed, pending the outcome of the negotiations, to extend the Protocol for an initial interim period from 1 to 31 March 1990, and for a second interim period from 1 April 1990 to 30 April 1990; Whereas, as a result of these negotiations, a new Protocol was initialled on 19 April 1990; Whereas this Protocol extends the fishing opportunities of Community fishermen in the waters over which Senegal has sovereignty or jurisdiction; Whereas, under Article 155 (2) (b) of the Act of Accession, the Council is required to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts decisions, case by case, with a view to the conclusion of fisheries agreements with third countries; whereas the said procedures need to be determined in this particular case; Whereas, in order to avoid an interruption in the fishing activities of Community vessels, the Protocol in question should be applied as soon as possible; whereas for this reason the two Parties have initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from the day following that on which the Protocol currently in force expires; whereas that Agreement should be approved, pending a final decision to be taken on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing rights and financial compensation provided for in the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal for the period from 1 May 1990 to 30 April 1992 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 To take into consideration the interests of the Canary Islands, the Agreement referred to in Article 1 and, to the extent necessary for its implementation, the provisions of the common fisheries policy on the conservation and management of fishery resources shall also apply to vessels sailing under the flag of Spain which are recorded on a permanent basis in the registers of the competent authorities at local level (registros de base) in the Canary Islands, under the conditions defined in Note 6 of Annex I to Council Regulation (EEC) No 1135/88 of 7 March 1988, concerning the definition of the concept of 'originating products' and methods of administrative cooperation in trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands (3), as amended by Regulation (EEC) No 3902/89 (4). Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 27 July 1990. For the Council The President E. RUBBI (1) OJ No L 226, 29. 8. 1980, p. 17. (2) OJ No L 361, 31. 12. 1985, p. 87. (3) OJ No L 114, 2. 5. 1988, p. 1. (4) OJ No L 375, 23. 12. 1989, p. 5.